Citation Nr: 0804026	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for panic attacks.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for Bechet's syndrome.

5.  Entitlement to service connection for an upper 
respiratory condition.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Columbia, 
South Carolina, RO.  The case is under the jurisdiction of 
the Cleveland, Ohio, RO.

Although the veteran initially requested a hearing, she later 
withdrew such in an April 2007 letter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that she received private medical 
treatment for the disabilities at issue since separation from 
service.  Although the RO has attempted to obtain the private 
medical records from some providers, it has been 
unsuccessful.  Some of the records are no longer available 
and some providers have not responded.  In addition, the 
veteran has reported that she provided the VA Medical Center 
(VAMC) in Cincinnati, Ohio, all of her private treatment 
records and that those records should be within her VA 
medical file.  See veteran's August 2003 statement in support 
of claim (VA Form 21-4138) and January 2005 VA Form 21-4142.  
The record also indicates that she reported having had 
repeated admissions to the Cincinnati VAMC in the 1970's and 
1980's.  However, the RO has not attempted to obtain the 
veteran's VA medical records from these earlier years or 
ascertained whether her private medical records are within a 
VA medical file or otherwise at the Cincinnati VAMC.  As 
these records may contain pertinent evidence, the RO should 
attempt to obtain these records.  

In addition, the veteran has reported that a personal trauma 
occurred during service.  The pertinent provisions of 
38 C.F.R. § 3.304 (2007) provide that VA will not deny a PTSD 
claim based on personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allow the veteran to furnish this type of evidence.  The 
record does not indicate that the veteran has been 
specifically informed of the provisions of 38 C.F.R. § 3.304.   
The RO should ensure that this is accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain all records contained 
within the veteran's VA medical file that 
are not already associated with the 
claims file, to include any VA treatment 
reports from the 1970's and 1980's and 
any private medical reports contained in 
the veteran's medical file at the VAMC in 
Cincinnati, Ohio, or elsewhere at the 
VAMC.  

2.  The RO should provide additional 
notice to the veteran in accordance with 
the provisions of 38 C.F.R. § 3.304(f) 
regarding establishing a claim of 
personal assault. 

3.  Thereafter, the RO should determine 
if any further development, to include VA 
medical examinations for etiology 
purposes, should be accomplished.  If so, 
all such development should be 
undertaken.  The RO should then 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

